TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-22-00320-CV


                                   Marinda Tong, Appellant

                                                v.

                                  Waikei Scott Fung, Appellee


              FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
  NO. D-1-FM-21-007230, THE HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Marinda Tong filed a notice of appeal titled “Motion to Appeal

Emergency Protective Order and Modify Parent-Child Relationship,” seeking to appeal the

denial of her applications for a protective order. She subsequently filed the same document as a

“Motion for Emergency Relief.” Upon initial review, the Clerk of this Court sent Tong a letter

informing her that this Court appears to lack jurisdiction over the appeal because our jurisdiction

is limited to appeals in which there exists a final or appealable judgment or order that has been

signed by a judge, and her “Motion to Appeal” and “Motion for Emergency Relief” do not

identify a final or appealable order and do not state the date of the judgment or order appealed.

See Tex. R. App. P. 25.1(d)(2) (requiring notice of appeal to state date of judgment or order

appealed from). Instead, Tong’s filings refer to an “Initial Decree of Divorce” dated July 17,

2020, seek relief requested in a pending divorce petition, and state that protective-order relief
was “denied repeatedly.” The Clerk requested a response on or before June 20, 2022, informing

this Court of any basis that exists for jurisdiction.

                Tong filed a response that is substantively the same as the “Motion to Appeal”

and “Motion for Emergency Relief” and a document titled “Protective Order Appeal Affidavit”

that contains additional factual information related to her application for a protective order.

However, Tong’s response does not identify a final or appealable order signed by the trial court

or provide the date of such an order. Because Tong has not identified a signed order from which

she may appeal, we lack jurisdiction over this appeal. Therefore, we dismiss the appeal for want

of jurisdiction. See Tex. R. App. P. 42.3(a).



                                                __________________________________________
                                                Gisela D. Triana, Justice

Before Justices Goodwin, Baker, and Triana

Dismissed for Want of Jurisdiction

Filed: June 24, 2022




                                                   2